Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: OPX18048-028US
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Kim, Jee Yul  	  Group:	2135
Serial No.:			16/217,682 	  Examiner:	Tuan Thai
For:   NONVOLATILE MEMORY DEVICE, DATA STORAGE DEVICE INCLUDING THE SAME AND OPERATING METHOD THEREOF  
.


1. 	This action is responsive to Examiner interview conducted on March 22, 2021.  Claims 1-7 and 12-13 are cancelled.  Claims 8-11 and 14-17 are presented for examination and now allowed.

EXAMINER AMENDMENT
2. 	An examiner's amendment to the record appears below. Should 
the changes and/or additions be unacceptable to applicant, an 
amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Leonard B. Taylor (Reg. No. 50,376) on March 22, 2021.  The claims have been amended as following: 

In the claims:
a. 	Please cancel claims 1-7 and 12-13.
b. 	Please amend claims 8-10 and 14 as following: 

Claim 8. (Currently Amended) A data storage device comprising:
 	a nonvolatile memory device operated by first and second voltages, 
 	the nonvolatile memory device including an operation recorder operated by the second voltage, and configured to record information on an operation being performed in the nonvolatile memory device; and
 	a controller configured to control the nonvolatile memory device and operated by the second voltage,
 	wherein the controller transmits an information request command to the nonvolatile memory device depending on whether the nonvolatile memory device is powered off, and checks an operation stopped by the power-off of the nonvolatile memory device and a performance status of the checked operation, based on the operation information received from the nonvolatile memory device,
[wherein a peripheral circuit of the nonvolatile memory device is operated by the first voltage, and 
	wherein an input and output (I/O) interface of the nonvolatile memory device is operated by the second voltage,]
 	wherein the operation recorder further comprises a recording control circuit configured to record the information on the operation which is being performed in the nonvolatile memory device, and store the recorded information in an operation information register according to control data of a control logic, and
 	wherein when the nonvolatile memory device is powered off, the controller transmits the information request command to the nonvolatile memory device.

Claim 9. (Currently Amended) The data storage device of claim 8, wherein the nonvolatile memory device further comprises:
 	a memory cell array operated by the first voltage, and comprising a plurality of memory cells;
 	[the] a peripheral circuit configured to store data in the memory cell array or read the data from the memory cell array;
 	[the] an input and output (I/O) interface configured to transmit data to, and receive data from, the controller; 
 	[an operation recorder operated by the second voltage, and configured to record information on an operation being performed in the nonvolatile memory device;] and  
	the control logic operated by the first voltage, and configured to control the peripheral circuit such that the nonvolatile memory device performs an operation corresponding to a command received from the controller, and control the operation recorder to store the information on the operation being performed in the nonvolatile memory device.

Claim 10. (Currently Amended) The data storage device of claim 9, wherein the operation recorder comprises [an] the operation information register configured to store the information on the operation being performed in the nonvolatile memory device.

Claim 11. (Original) The data storage device according to claim 10, wherein when the nonvolatile memory device is recovered to a normal state from a power-off state, the controller transmits the information request command to the nonvolatile memory device.

12-13. (Canceled) 

Claim 14. (Currently Amended) An operating method of a data storage device which includes a nonvolatile memory device operated by first and second voltages, the nonvolatile memory device including an operation recorder operated by the second voltage, and configured to record information on an operation being performed in the nonvolatile memory device, and a controller operated by the second voltage, the operating method comprising:
 	determining whether the nonvolatile memory device is powered off;
 	transmitting by the controller, an information request command to the nonvolatile memory device when the nonvolatile memory device is powered off; and
 	checking an operation stopped by the power-off of the nonvolatile memory device and checking performance status of the operation based on operation information received from the nonvolatile memory device,
 	[wherein a peripheral circuit of the nonvolatile memory device is operated by the first voltage, and
 	wherein an input and output (I/O) interface of the nonvolatile memory device is operated by the second voltage]
 	wherein the operation recorder further comprises a recording control circuit configured to record the information on the operation which is being performed in the nonvolatile memory device, and store the recorded information in an operation information register according to control data of a control logic.

Claim 15. (Original) The operating method according to claim 14, wherein the determining of whether the nonvolatile memory device is powered off comprises:
 	transmitting a status request command to request processing status information on a command transmitted to the nonvolatile memory device;
 	determining whether the processing status information is received from the nonvolatile memory device within a set time;
 	transmitting an identification (ID) request command to the nonvolatile memory device when the processing status information is not received from the nonvolatile memory device within the set time; and
 	determining that the nonvolatile memory device is powered off, when invalid data are received from the nonvolatile memory device.

Claim 16. (Previously Presented) The operating method according to claim 14, wherein the transmitting of the information request 

Claim 17. (Previously Presented) The operating method according to claim 14, wherein the transmitting of the information request command to the nonvolatile memory device is performed when the nonvolatile memory device is recovered to a normal state from the power-off state.

REASONS FOR ALLOWANCE
3.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 8 and 14).  The prior arts of record do not teach nor suggest all the combined limitations in each amended claim separately including 
the nonvolatile memory device comprises a memory cell array operated by multiple voltage levels having a first and second voltages with multiple memory cells. A peripheral circuit is being operated by the first voltage to store data in the memory cell array or read data from the memory cell array, an operation recorder is operated by a second voltage and configured to record information on an operation being performed on the 
	Claims 9-11 and 15-17 further limit the allowable independent claims 8 and 14.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

March 23, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135